—Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Westchester County (Murphy, J.), imposed November 16, 1995, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant waived his right to appeal as part of the negotiated plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, the sentence imposed was not excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, Miller and Copertino, JJ., concur.